Title: To Thomas Jefferson from John P. Ingle, 4 March 1805
From: Ingle, John P.
To: Jefferson, Thomas


                  
                     Dr Sir)
                     Washington March 4th. 1805
                  
                  I beg the liberty to informe you of my haveing again commenced the Cabinet Business on the Capitol Hill and will thankfully receive and punctually attend to any of your Commands which you may have confidence to commit to my Charge—
                  Your Verry Humble Servant
                  
                     for Henry Ingle
                     John P Ingle 
                     
                  
               